 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY GOODS,                                       No. 2:14-cv-2580 TLN KJN P
12                          Plaintiff,
13              v.                                         ORDER
14    JEFFERY McCUMBER, et al.,
15                          Defendants.
16

17             Plaintiff has filed his second request for an extension of time to file objections to the

18   findings and recommendations pursuant to the court’s order of September 5, 2018. Good cause

19   appearing, the request will be granted. No further extensions of time will be granted.

20             IT IS HEREBY ORDERED that:

21             1. Plaintiff’s request for an extension of time (ECF No. 67) is granted; and

22             2. Plaintiff is granted thirty days from the date of this order in which to file objections to

23   the findings and recommendations. No further extensions of time will be granted.

24   Dated: November 1, 2018

25

26
27
     good2580.36.sec(2)
28
